Citation Nr: 1440652	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  12-26 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial compensable evaluation for pulmonary asbestosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from Sept 1956 to August 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln Nebraska.  

The Board remanded the case in February 2014 to afford the Veteran a VA rating examination.  The case has now been returned to the Board.

The Veteran had previously requested a hearing before the Board.  However, in an October 2013 statement, the Veteran indicated that he no longer desired a hearing.  As such, the Board considers his hearing request withdrawn.  38 C.F.R. § 20.704 (2013).

Please note this appeal has been advanced on the Board s docket pursuant to
38 C F R § 20 900(c) (2013). 38 USCA § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds further development must be undertaken prior to appellate review.

In February 2013, the Board remanded the appeal for a new examination to determine the current severity of the Veteran's disability through any necessary testing, including pulmonary function tests (PFTs) with FVC and DCLO findings, and to determine the degree of impairment due to asbestosis.  In a May 2014, the VA examination, the examiner stated that the Veteran was interviewed and examined, but that current testing was not necessary.  Instead, the examiner stated that the Veteran's current condition was not changed as compared to PFTs of August 2013, the results of which are included in the examination report.  However, the examiner failed to explain how he arrived at this conclusion without performing any current testing, nor did he explain why current testing was not necessary.

Furthermore, the PFTs included within the examination report indicate two dates: August 2011 and August 2013.  The PFTs appear to reveal FVC findings of 95.6 percent before bronchodilation and 77.3 percent after bronchodilation.  The examination also includes a PVT result dated  August 2013 and September 2004, which indicates DLCO findings of 41.7 percent.  These results suggest an apparent disparity between FVC and DLCO findings.

The Board finds that an addendum opinion would be useful to determine: (1) why a PFT was not necessary at the May 2014 examination; (2) an interpretation of the PFTs on which the examiner relied, including (a) the date of the PFT, and (b) the specific percentage results attributable to each PFT in terms of FVC and DLCO findings, (3) if there is in fact a disparity between the results of the PFTs regarding PVC and DLCO findings and, if so, state the test that most accurately reflects the level of disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20 900(c) (2013).  Expedited handling is requested )

1.  Obtain VA treatment records dating since 
February 2014 at the VA Medical Center in Omaha, Nebraska, pertaining to any treatment the Veteran received for his respiratory conditions.

2.  The AOJ should request an addendum opinion to the May 2014 VA examination.  If the VA examiner determines that it is necessary, the AOJ should schedule the Veteran for a VA respiratory examination to determine the current severity of the Veteran's pulmonary asbestosis.

(a)  Clarify the basis for concluding there was no change in the Veteran's condition since the August 2013 PFTs, and why current testing was unnecessary.

(b)  Interpret the findings of the PFTs referenced within the May 2014 examination, including the specific percentage results attributable to each PFT in terms of FVC and DLCO findings, and clarification regarding the date on which each test was conducted.

(c)  Determine if there is a disparity between the results of the PFTs regarding PVC and DLCO findings, and, if so, state, if possible, the test that most accurately reflects the level of disability.

3.  After the above actions have been completed, the AOJ should readjudicate the issue of entitlement to an initial compensable evaluation for pulmonary asbestosis.  If the determination remains adverse to the Veteran, the Veteran and his representative should be provided a Supplemental SOC (SSOC), and they should be afforded the appropriate period of time within which to respond before the case is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



